Citation Nr: 1759077	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1961 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit evidence.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

In December 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran was not provided a copy of the VHA opinion.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  However, as the Board is granting the benefits sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claims at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.  

2.  The Veteran's tinnitus is related to his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C. §§1101, 1110, 1112, 1113, 1131, 1132, 1137, 5107 (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was incurred in active service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is an organic disease of the nervous system and is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).	

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and tinnitus as organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  

The Veteran has contended that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure, including from jet engine noise on the flight line.  See, e.g., January 2017 Board hearing transcript, at 4.  The Veteran's DD Form 214 confirms that his military occupational specialty was air policeman.  As such, his reported noise exposure is consistent with the circumstances of his military service. 

In terms of diagnoses of left and right ear hearing impairment as defined by VA under 38 C.F.R. § 3.385, the Board finds that the Veteran has a current bilateral hearing loss disability that meets VA's definition of hearing impairment.  38 C.F.R. § 3.385.  He has also been diagnosed as having tinnitus.  38 C.F.R. § 3.102.

Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.   

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss and tinnitus.  A September 1961 enlistment examination noted a normal clinical evaluation of the ears and drums.  In addition, in an accompanying report of medical history, the Veteran denied having a history of ear trouble.  Pure tone thresholds, in decibels, were as follows at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-10 (0)
0 (10)
-
15 (20)
LEFT
5 (20)
0 (10)
5 (15)
-
25 (30)

(NOTE: Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since January 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  For audiometric test results dated between January 1967 and December 1970, the Board will consider the recorded data under both ASA and ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A November 1963 separation examination again noted a normal clinical evaluation of the Veteran's ears and drums.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
15 (20)
LEFT
-10 (5)
-10 (0)
-5 (5)
-5 (5)
0 (5)

The Veteran was afforded a VA examination in February 2011.  The examiner noted the Veteran's conceded military noise exposure and indicated that he reported that his tinnitus had its onset one year prior to the examination.  She opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or the result of his military noise exposure.  In so doing, she stated that the Veteran's hearing was normal at the time of his separation from service and that the onset of hearing loss symptoms and tinnitus was remote in time to his military noise exposure.  She also indicated that post-service occupational noise exposure was a possible contaminating factor.  However, the examiner did not explain the significance of the gap in time between service and the onset of the Veteran's bilateral hearing loss and tinnitus.  In addition, she did not discuss whether hearing loss and tinnitus due to noise exposure could have a delayed onset.  

In a July 2011 private medical statement, Dr. M.L. (initials used to protect privacy) noted that the Veteran reported having hearing loss since service and that he had long-term tinnitus.  He opined that the Veteran's bilateral hearing loss was probably connected to his military service and noise exposure therein.  However, Dr. M.L. did not provide any supporting rationale for his opinion or address the relevant facts of the case.  

In his April 2013 substantive appeal, the Veteran clarified that his hearing loss did not have its onset one or two years prior to the February 2011 VA examination.  He also denied having significant post-service occupational noise exposure as a truck driver.  

In December 2016, the Veteran submitted medical literature regarding cochlear nerve degeneration after temporary noise-induced hearing loss. 

During a January 2017 hearing, the Veteran testified that he did not have any hearing problems or tinnitus prior to service and denied having post-service noise exposure.  He also described his in-service noise exposure.  The Veteran testified that he began to notice his hearing loss as he got older, but he stated that he was informed that he had partial hearing loss at his separation from service.  He also reported that his tinnitus had its onset during service, but indicated that it subsequently subsided.  

In support of his claim, the Veteran submitted a February 2017 statement from a nurse practitioner in which she opined that the Veteran's hearing loss and tinnitus were caused by or a result of his military noise exposure.  In so doing, she indicated that she reviewed the Veteran's post-service medical records, but she did not review his service treatment records.  She also stated that the Veteran's otologic and noise history was significant, consisting of military noise exposure from working on the flight line for four years.  She further noted that the Veteran reported having hearing loss and tinnitus for the past ten years.  However, the nurse practitioner did not provide any further rationale or explain the delayed onset of hearing loss and tinnitus due to noise exposure decades earlier.  

In light of the foregoing, the Board requested a VHA opinion, which was obtained in December 2017.  The examiner noted that the Veteran reported that he was exposed to noise during service while performing his duties as a military policeman on a flight line.  She acknowledged that the Veteran's enlistment examination showed hearing thresholds within normal limits bilaterally.  However, she noted that the recorded thresholds for 3000 Hertz and 6000 Hertz were crossed out for both ears.  She also noted that the Veteran's November 1963 separation examination showed normal hearing thresholds.  However, she indicated that the threshold findings were highly questionable because it was very unlikely that an individual's hearing thresholds would improve after noise exposure.  She also stated that it was highly unlikely that the exact same threshold would be obtained for all frequencies in the same ear.  In addition, the VHA examiner explained that noise is a common cause of hearing loss and tinnitus.  She opined that, given the highly questionable thresholds at separation with conceded noise exposure and the Veteran's lay statements, his bilateral hearing loss and tinnitus were at least as likely as not due to military noise exposure.  

The Board affords substantial probative weight to the December 2017 VHA opinion, as it is based on a review of the medical and lay evidence of record, as well as on medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is also supported by the medical opinions provided by Dr. M.L. and the Veteran's nurse practitioner.  

Conversely, the Board affords limited probative value to the February 2011 VA medical opinion.  As discussed above, the opinion was not supported by a complete rationale.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


